SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Section 240.14a-12 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 6 (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. þFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: $1.00 5) Total fee paid: $0.00 oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Dated Filed: WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 6 17782 Sky Park Circle Irvine, California 92614 1-714-662-5565, Extension 600 May 13, 2016 Dear Holders of Units of Limited Partnership Interest (“Limited Partners”): Enclosed please find a Consent Card for you to complete and forward. In the alternative, you may vote via the Internet or the telephone. You own Units of Limited Partnership Interest in WNC Housing Tax Credit Fund VI, L.P., Series 6, a California limited partnership (the “Partnership”). We are writing to request your consent to authorize WNC & Associates, Inc., as the general partner of the Partnership, to sell the remaining investment assets of the Partnership. Upon the sale of the last asset, we would wind up the Partnership’s affairs and we would terminate the Partnership. In connection with the Proposal, attached are a Notice for Action by Written Consent, a Consent Solicitation Statement, which contains important information relating to the Proposal, and a Consent Card with a return envelope. You are urged to read the Consent Solicitation Statement carefully. If you are in doubt as to how to deal with the matters described in the Consent Solicitation Statement you should consult your financial advisor. If you want your vote to be represented, you should vote via the Internet or the telephone or complete the enclosed Consent Card and sign, date and return it promptly in the enclosed postage-paid envelope, or in another manner set forth in the section of the attached Consent Solicitation Statement entitled “Voting Rights and Procedures.” Please note that this solicitation will expire no later than 5:00 p.m. (Pacific Time), on June 30, 2016, unless extended. Sincerely, WNC & Associates, Inc., General Partner NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS: APPROVED OR DISAPPROVED OF THE PROPOSAL; PASSED UPON THE MERITS OR FAIRNESS OF THE PROPOSAL; OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THE CONSENT SOLICITATION STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. 714.662.5565714.662.4412 F 17782 Sky Park Circle, Irvine, California 92614 wncinc.com WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 6 NOTICE FOR ACTION BY WRITTEN CONSENT OF LIMITED PARTNERS To the Limited Partners of WNC Housing Tax Credit Fund VI, L.P., Series 6 (the “Partnership”): We are writing to request your consent to sell the remaining investments of the Partnership. Because you are a holder of one or more units in the Partnership, we are asking for your consent to the Proposal. Please carefully review the information in the enclosed Consent Solicitation Statement before voting. If you have any questions or require assistance in voting via the Internet or the telephone or in completing and forwarding the enclosed Consent Card, please call WNC & Associates, Inc. at 1-714-662-5565, Extension 600. DATED May 13, 2016 at Irvine, California. WNC & Associates, Inc., General Partner IMPORTANT: YOUR PARTICIPATION IS VERY IMPORTANT. PLEASE EITHER VOTE VIA THE INTERNET OR THE TELEPHONE OR COMPLETE THE ENCLOSED CONSENT CARD AND SIGN, DATE AND RETURN IT PROMPTLY BY MAIL OR FAX. FAILURE TO VOTE WILL HAVE THE SAME EFFECT AS A VOTE AGAINST THE LIQUIDATION. CONSENT SOLICITATION STATEMENT PROPOSED ACTION BY WRITTEN CONSENT OF LIMITED PARTNERS OF WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 6 May 13, 2016 INTRODUCTION AND SUMMARY General This Consent Solicitation Statement is being furnished to holders (the “Limited Partners”) of Units of Limited Partnership Interest (the “Units”) in WNC Housing Tax Credit Fund VI, L.P., Series 6, a California limited partnership (the “Partnership”), in connection with the solicitation of approval for the sale of the last of the Partnership’s investment assets (the “Proposal”). The sole general partner of the Partnership is WNC & Associates, Inc., a California corporation (the “MGP”). The Partnership is governed by its Agreement of Limited Partnership dated as of March3, 1997, as amended by the First Amendment thereto dated as of August 29, 1997 (the “Partnership LPA”). Dissolution and Termination The Partnership invested in limited partnerships or limited liability companies (the “Local Limited Partnerships”) which owned apartment complexes for low-income tenants (the “Apartment Complexes”). The Partnership’s interests in Local Limited Partnerships are referred to as “Local Limited Partnership Interests” herein, and the general partners or managing members of the Local Limited Partnerships are referred to as “Local General Partners” herein. All but two of the Partnership’s investment assets have been sold. The remaining Local Limited Partnerships are Cotton Mill Elderly Living Center, L.P., an Illinois limited partnership (“Cotton Mill”) and Summer Wood Ltd., an Alabama limited partnership (“Summer Wood”). Upon approval of the Proposal, we willseek to sell the Partnership’s remaining investment assets (either through a sale by the Partnership of its interest in the Local Limited Partnerships or through the sale by Cotton Mill or Summer Wood of its Apartment Complex). On such date as the last asset is sold, the Partnership would be dissolved (the “Dissolution”). Upon Dissolution, the Partnership would be wound up, which means that net sales proceeds, if any, and any other Partnership funds would be used to pay Partnership obligations and liabilities, including accrued fees and unpaid loans to the MGP, and the remaining cash, if any, would be distributed in the manner set forth in the Partnership LPA. Cash distributions to the Limited Partners are not expected. We will then file a Certificate of Cancellation with the California Secretary of State, whereupon, or at such later time as may be specified in the Certificate of Cancellation, the Partnership will be terminated and will cease to exist (the “Termination”). As part of the Dissolution and Termination process, the registration of the Units under the Securities Exchange Act of 1934 would be terminated. Our goal is the disposition of the two remaining investment assets during 2016. A buyer for each of the remaining Local Limited Partnership Interests has been identified, and purchase agreements have been negotiated. However, there can be no assurance that either sale will occur in 2016. THE PROPOSAL WOULD NOT PERMIT A SALE TO THE MGP OR AN AFFILIATE OF THE MGP. QUESTIONS AND ANSWERS ABOUT THIS CONSENT SOLICITATION STATEMENT AND THE PROPOSAL Q:Why have I received this Consent Solicitation Statement? A:You have received this Consent Solicitation Statement because (1)the Partnership LPA does not permit the Partnership to sell at one time all or substantially all of the Partnership’s assets without the approval of the Limited Partners. You are entitled to vote because, according to the records of the Partnership, you owned Units on May 13, 2016. Q:What does the Proposal involve? A:We are proposing to sell the Partnership’s remaining investment assets. In addition, the MGP intends to pay or make provision for all Partnership obligations and liabilities to the extent of the Partnership’s cash balances, and terminate the Partnership. Q:Will I receive any distributions under the Proposal? A.The MGP thinks it is unlikely that you will receive any distributions from the Proposal. Q:How can the Proposal be approved? A:The Proposal will be approved with the consent of a majority-in-interest of all Limited Partners. Q:How will proceeds from the sale of an Apartment Complex or Local Limited Partnership Interest be used? A:In accordance with the Partnership LPA, any Partnership cash will be used for the payment of debts and obligations, including debts and obligations owed to the MGP. Limited Partners should not include the expectation of distributions as a factor in deciding how to vote on the Proposal. Q:Why is the MGP proposing to sell the Partnership’s investment assets at this time? A:The MGP is recommending the Proposal. Reasons for the recommendation include: ● A sale or the Dissolution may allow Limited Partners to use their unused passive losses. ● The Dissolution and Termination will eliminate the need for Limited Partners to include on their individual tax returns Schedule K-1 activity with respect to the Partnership. ● The Apartment Complexes no longer produce tax credits, which was a principal benefit of investing in the Local Limited Partnerships. Cotton Mill and Summer Wood are the last remaining Local Limited Partnerships. ● It is now possible to sell an Apartment Complex or Local Limited Partnership Interest without a recapture of prior tax credits. ● The appraised values of the Apartment Complexes as set forth in the most recent appraisal reports or updates thereof are described below. The Cotton Mill and Summer Wood Apartment Complexes are considered to be significantly underwater. ● After payment of its obligations, including obligations previously written off the financial statements but still owed to the MGP, the Partnership is expected to have insufficient cash to pay its current obligations. The Partnership has no source of income to pay its expenses. Neither Cotton Mill nor Summer Wood pays distributions or fees to the Partnership. The Partnership is dependent on the willingness of the MGP to fund the payment of Partnership expenses. ● The mortgage of Cotton Mill matured in January 2016. The lender is continuing to accept monthly payments based on the anticipation that the mortgage will be refinanced after the Partnership sells it Local Limited Partnership Interest and the Local General Partner sells it general partner interest in Cotton Mill. 2 ● The Partnership was intended only to hold its investments for a single cycle of acquisition, generation of credits and disposition, and the Partnership LPA does not permit the Partnership to raise additional equity capital or to make new capital investments. Accordingly, the Partnership cannot make capital improvements or otherwise invest to continue its ownership of either Local Limited Partnership to generate any additional economic benefit from future tax credits. ● Each Apartment Complex is aging and the need for capital improvements and upgrades exists or may arise. ● Maintenance and administrative expenses associated with an aging Apartment Complex may increase. See “ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS” below for a more extensive discussion of the obligations of the Local Limited Partnerships and the Partnership. We believe that in the case of the majority of Limited Partners, primary benefits of the sales of the remaining assets will be (i)the elimination of a Partnership Schedule K-1 for the Partnership, and (ii)the tax benefits associated with freeing up previously suspended passive activity losses. Assuming that an individual Limited Partner has held his or her Units since the Partnership’s initial offering, and that the Partnership’s passive activity losses have only been used by the Limited Partner to offset any previous passive activity income/gain from the Partnership, the MGP estimates that a sale and Termination will free up previously suspended passive activity losses to offset any taxable income and gain from a sale and Termination, and perhaps other income of the Limited Partner. However, each Limited Partner should consult his or her personal tax advisor to determine the actual amount, if any, of passive activity losses which the Limited Partner may have suspended. At conclusion of its acquisition phase, the Partnership had investments in 15 Local Limited Partnerships. Today the Partnership retains an interest in two of those Local Limited Partnerships. The Partnership’s third party expenses, consisting primarily of audit, tax and Securities and Exchange Commission reporting, generally do not decrease in proportion to the number of properties sold or transferred, although such expenses decrease to some extent. Q:How does this impact my need to file a Schedule K-1? A:You will get a final K-1 on Dissolution. Sales under the Proposal will afford the Limited Partners an exit strategy. There are few other opportunities to liquidate an investment in Units due to the absence of an established market for the Units. Q:Does the MGP recommend that I consent to the Proposal? A:Yes. The MGP recommends that Limited Partners consent to the Proposal by marking the box entitled “FOR” with respect to the Proposal on the enclosed Consent Card and returning the Consent Card promptly in accordance with the voting procedures described in “VOTING RIGHTS AND PROCEDURES” below. The MGP, however, has conflicts of interest in recommending the Proposal. For additional information regarding our conflicts of interest, see “SPECIAL FACTORS” below. Q:What will happen if the Proposal is approved? A:The MGP itself has sought to market and sell the remaining assets. Proposed sales have been negotiated. Upon the sale of both remaining assets, the Partnership would use all cash on hand to pay Partnership debts and obligations. The MGP would take all necessary steps to wind up and terminate the Partnership. Our goal is to sell the Cotton Mill and Summer Wood assets, and complete the winding up and Termination during 2016, although there can be no assurance that any sale will occur prior to the date that it actually closes. Sale of any asset is a complex process that may depend on a number of factors, some of which are beyond the MGP’s control. Accordingly, there can be no assurance that the sale, winding up and Termination will be completed within the specified time frame. 3 Q:Will I owe any federal income tax as a result of the Proposal? A:The sale of the Cotton Mill and Summer Wood assets and the Termination (including consideration of the results of the sale of the Local Limited Partnership Interest in St. Susanne Associates I, L.P., a Missouri limited partnership, which closed effective January 31, 2016, the sale of the Local Limited Partnership Interest in Boonville Associates I, L.P., a Missouri limited partnership, which closed effective February 29, 2016, and the sale of the Local Limited Partnership Interest in Brighton Ridge Apartments, L.P., a South Carolina limited partnership, which closed effective March 31, 2016) may generate both ordinary loss and capital loss to the Limited Partners for United States federal income tax purposes. On the other hand, the sale and the Termination may free up passive activity losses which may allow Limited Partners to gain the benefit of suspended and unused passive activity losses. Tax matters are very complicated and your tax consequences may depend on your financial situation and whether you purchased your Units in the original offering or in the secondary market. Please consult your tax advisor to determine the exact tax consequences to you. See “SPECIAL FACTORS” and “ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS - Material Federal Income Tax Consequences” below. Q:What if the Proposal is not approved? A:If the Proposal is not approved by a majority in interest of the Limited Partners, the Partnership will seek to sell one of its two remaining assets, and continue to operate as a legal entity with its remaining asset and liabilities, as will the remaining Local Limited Partnership. Until disposition of the last remaining asset, you would continue to get a Schedule K-1 for the Partnership, subject to (i)the Partnership’s ability to pay for its preparation and distribution, which is expected to be contingent on the MGP’s willingness to fund the cost thereof, and (ii)the last remaining Local Limited Partnership’s ability to deliver a Schedule K-1 to the Partnership. The ability of the remaining Local Limited Partnerships historically to do so has been contingent on the willingness of the Local General Partners and/or property manager to defer fees or advance funds. The Partnership and the remaining Local Limited Partnership(s) would continue to incur expenses. The average of annual Partnership expenses other than asset management fees for the past two years ended March 31, 2015 was approximately $95,000, and for the two years ended March 31, 2014 was approximately $95,000. (See “SPECIAL FACTORS – Fairness” below.) Anticipated annual operating expenses for the year ending March 31, 2016 other than asset management fees are approximately $62,000 and anticipated annual management fees for the year ending March 31, 2016 are approximately $22,000. Excluding results attributable to its sales activities, the Partnership operated at a deficit for the last two completed fiscal years. We expect the Partnership will generate net cash for the fiscal year ending March 31, 2016. It had cash of approximately $39,000 as of March 31, 2016 and payables of approximately $446,000. Increases in Partnership cash during the past three full fiscal years and to date have resulted from sales activities, and the deferral by the MGP of payment of amounts due to it. The MGP has agreed to continue providing advances sufficient to fund the cash requirements of the Partnership through June 2017. The MGP is not required to do so, and at such time as the Partnership exhausts it cash resources it will have no other apparent resources to cause to be prepared its periodic reports with the SEC or its tax information returns with the IRS. Thereafter, it would be dependent on the MGP to fund Partnership expenses. Any decision of the MGP to fund expenses will be made on a periodic basis, and no decision currently has been made to fund expenses beyond June 2017. Q:How long do I have to consent? A:You may submit your vote now using the Internet or the telephone. If you prefer, in the alternative please mark your vote, sign and return the Consent Card using the enclosed postage pre-paid envelope provided or fax it to Insurer Direct Corp at (202) 521-3464. In order for your Internet or telephone vote or Consent Card to be accepted, it must be received by 5:00 p.m., Pacific Time, on the earlier of the date on which the Limited Partners approve the Plan, or June 30, 2016, unless extended by the MGP (the “Expiration Date”). See “VOTING RIGHTS AND PROCEDURES” below. Q:Can I revoke my vote? A:Yes. You may withdraw or revoke your vote at any time prior to 5:00 p.m., Pacific Time, on the Expiration Date. To be effective, a written or facsimile revocation or withdrawal of the vote must be received prior to the Expiration Date and addressed as follows: Investor Services, 17782 Sky Park Circle, Irvine, California 92614. A notice of revocation or withdrawal must specify the Limited Partner’s name and the number of Units being withdrawn. After the Expiration Date, all consents previously executed and delivered and not revoked will become irrevocable. Q:Do Limited Partners have dissenters’ rights? A:Under applicable state law, Limited Partners are not entitled to appraisal or other dissenter’s rights with respect to the value of the Units. There will not be any procedure by which a Limited Partner can seek an alternative valuation of his, her or its Units, regardless of whether the Limited Partner does or does not consent to the Proposal. 4 SPECIAL FACTORS A copy of the Partnership LPA may be requested from the Partnership, free of charge, upon written request to Investor Services, 17782 Sky Park Circle, Irvine, California 92614. Background and Purpose The Partnership is a California limited partnership formed to acquire interests in the Local Limited Partnerships, each of which was to own and operate an Apartment Complex. Each Apartment Complex qualified for the low-income housing tax credit under Section42 of the Code. Some Apartment Complexes also benefited from mortgage and/or rent subsidies or other forms of government assistance. The Partnership offered Units in a public offering that concluded on or about June 23, 1999. Investors purchasing 20,500 Units contributed $20,456,595 to the Partnership. The Partnership holds an interest in two remaining Local Limited Partnerships, each of which owns one Apartment Complex. To date, the Partnership has disposed of its interests in 12 Local Limited Partnerships, and one Local Limited Partnership has disposed of its Apartment Complex and has liquidated or will liquidate the Partnership’s interest therein. The principal investment objectives of the Partnership described in its Prospectus were to provide tax benefits in the form of: ● A predictable stream of tax credits that Limited Partners could use to offset their federal income tax liabilities. The Partnership intended to invest in Local Limited Partnerships with a view to realizing tax credits sufficient to offset approximately $1,100 to $1,200 of federal income tax liabilities per Unit; and ● Tax losses which certain investors could use to offset passive income. And the following was included in the Risk Factors section of the Partnership’s prospectus: “Limitations on Sales of Apartment Complexes.Any Apartment Complex receiving an allocation of Credit Authority must execute an Extended Low Income Housing Commitment with the state allocating the Credit Authority. The Extended Low Income Housing Commitment will require that the Low Income Units within the Apartment Complex be rented as low-income housing for the Low Income Use Period. Accordingly, on any sale of an Apartment Complex during the Low Income Use Period, the purchaser would have to agree to continue to the low-income use of the Apartment Complex, thereby reducing the potential market, and possibly the sales price, for the property. Furthermore, the sale of an Apartment Complex may be subject to other restrictions. See “Risks of Government-Subsidized Housing Projects” below in this section and “Investment Objectives and Policies.” Accordingly, there can be no assurance that a Local Limited Partnership will be able to sell its Apartment Complex, or, if it does so, that any significant amount of Sale or Refinancing Proceeds will be distributed to the Unitholders. As a result, a material portion of the Low Income Housing Credits may represent a return of the money originally invested in the Series.” The Partnership has strived to meet its objectives. Not including any other past benefits of holding Units, such as distributions of cash and use or accrual of passive activity losses, the first Limited Partners admitted to the Partnership have received low-income housing tax credits in an amount of approximately 105.25% of their original investments. 5 The 15-year federal tax credit compliance period has terminated for the Cotton Mill Apartment Complex and for the Summer Wood Apartment Complex. Based on (i)comments and questions from Limited Partners with respect to a liquidation of their Units, (ii)the lack of a public market for the Units, and (iii)the original objective of the Partnership respecting the holding period for its Local Limited Partnerships, the MGP believes that the sale of the remaining assets is desired by a majority-in-interest of the Limited Partners. Accordingly, the MGP is proposing the Proposal. Alternatives The Partnership has engaged in sale transactions for all but two of its investment assets. Each sale was either a sale of the Partnership’s interest in the Local Limited Partnership, or a sale by the Local Limited Partnership of its Apartment Complex. One or the other of these alternatives is the only practical means available to the Partnership to dispose of its investment in Cotton Mill and Summer Wood in accordance with its stated investment objectives. The Partnership has completed 13 sales transactions as follows: one Apartment Complex was sold after operational difficulties (to a third party), interests in two Local Limited Partnerships were sold after operational difficulties (to the respective Local General Partners, and eight Local Limited Partnership Interests were sold to the Local General Partner thereof and four Local Limited Partnership Interests were sold to third parties. These latter sales of `1 Local Limited Partnership Interests were with respect to Local Limited Partnerships that had not encountered operational difficulties. Each of the 13 sales was made after the end of the applicable 10-year credit period; six sales were made after the end of the applicable 15-year LIHTC compliance period and the other sales occurred prior to the end of the applicable 15-year LIHTC compliance period. None of these sales were to affiliates of the MGP. See “SPECIAL FACTORS” below for information regarding all the sales. The MGP and its affiliates have been seeking buyers on behalf of the Partnership and on behalf of certain other investment funds syndicated by WNC or its affiliates for their respective investmentassets. The pool of potential buyers of existing low income housing properties is limited. Low income housing properties are subject to extended low income housing commitments, which are recorded against title, and are enforceable by the state and by the tenants. Often, low income housing is financed with a combination of “hard” (amortized) debt and “soft” (payable only from cash flow) debt. The latter will typically entail an additional regulatory agreement with the lender or the state addressing operating requirements and restrictions for the property. The lender under either type of loan may require the owner to maintain an operating reserve and a replacement reserve. This is the case for Summer Wood, which has a hard loan and a soft loan. Cotton Mill has a hard loan in the principal amount of $591,330 that was due in January 2016. The lender has not declared a default while negotiations for the sale of the Cotton Mill general partner and limited partner interests are pending. Moreover, each Apartment Complex is subject to an Extended Low Income Housing Commitment. The Extended Low Income Housing Commitment for an Apartment Complex is between the owning Local Limited Partnership and the applicable state agency. Under the Extended Low Income Housing Commitment and applicable state agency procedures, the transfer of an Apartment Complex generally is subject to the approval of the state agency, and the approval of lenders, and the transfer of a Local Limited Partnership Interest may be as well. These circumstances limit the pool of potential buyers.Moreover, it can be difficult to obtain the consent of Local General Partners to sales; and as a consequence, some other WNC affiliated investment funds have resorted to litigation, which is expensive and time-consuming. In seeking to provide the Partnership with an exit strategy from its investments in accordance with thePartnership’s intended holding periods therefor, the Partnership determined that the pool of potential buyers would consist of buyers seeking to hold the Local Limited Partnership Interests or the Apartment Complexes for any tax losses they might generate or buyers with the ability to rehabilitate an Apartment Complex so as to generate a new 10-year allocation of tax credits. This rehabilitation would require financing from various sources, including equity from the sale of new tax credits allocated to the Apartment Complex as a consequence of the rehabilitation. However, any such rehabilitation must be performed in accordance with the requirements of the Internal Revenue Code, and the requirements of the local housing agency and state agency. Prior to commencing any such rehabilitation, the developer would have to either (i)apply to the state agency for a reservation of tax credits under Internal Revenue Code Section42; or (ii)apply for state private activity bonds subject to the requirements and volume cap of Internal Revenue Code Section146 and state law. Either alternative requires the developer, among many other things, to establish that sufficient financing is available to acquire the real property, rehabilitate the Apartment Complex, and cover operating deficits. Accordingly, the MGP determined that any buyer would need to possess certain characteristics to establish an ability to complete the rehabilitation, including, among others: (i)a familiarity with the jurisdiction in which the Apartment Complex is located; (ii)a good working relationship with such jurisdiction and its housing agency; (iii)a good working relationship with the state agency; (iv)a good working relationship with the existing lender; (v)a good working relationship with the lenders willing to provide construction and permanent financing for low income housing; (vi)a good working relationship with a non-profit agency the mission of which is to assist in the development and operation of low income housing; involvement of a non-profit agency provides real estate tax abatements which are often critical to the operational success of a low-income housing property; (vii)a good working relationship with contractors and other trade persons in the jurisdiction; and (viii)an established ability to syndicate the resulting tax credits, which requires a syndicator with an investment track record and relationships with investors in low income housing tax credit investment funds. The Partnership does not have the ability to engage in this rehabilitation itself, because it was structured to hold its investments for a single cycle of acquisition, generation of credits and disposition. The Partnership LPA does not permit the Partnership to raise additional equity capital or to make new capital investments. Accordingly, the Partnership could not make capital improvements or otherwise invest to continue its ownership of the Local Limited Partnerships to generate any additional economic benefit from future tax credits. 6 In furtherance of an exit strategy for the Partnership, the MGP inquired of the respective Local General Partners whether they had an interest in purchasing the relevant Local Limited Partnership Interest and/or the Apartment Complex. There was no interest. The MGP has negotiated a sale of the Cotton Mill Local Limited Partnership Interest to a third party with whom the MGP has had prior business transactions, and an affiliate of such buyer also has negotiated with the Local General Partner to purchase the Local General Partner’s interest in Cotton Mill. The MGP also has negotiated a sale of the Summer Wood Local Limited Partnership Interest to a different third party with whom the MGP has had prior business transactions. Reasons Before recommending the Proposal, the MGP considered the benefits and risks associated with the continued ownership of the Cotton Mill and Summer Wood assets by the Partnership. The MGP recommends the Proposal for the following reasons: ● A sale or the Dissolution may allow Limited Partners to use their unused passive losses. ● The Dissolution and Termination will eliminate the need for Limited Partners to include on their individual tax returns Schedule K-1 activity with respect to the Partnership. Many Limited Partners find the Schedule K-1 required from their investment in the Partnership complicated to report on their own tax returns. That may require individuals to incur tax return preparation costs they would not otherwise have to incur. ● The Apartment Complexes no longer produce tax credits, which was a principal benefit of investing in the Local Limited Partnerships. Cotton Mill and Summer Wood are the last remaining Local Limited Partnerships. ● It is now possible to sell an Apartment Complex or Local Limited Partnership Interest without a recapture of prior tax credits. ● The appraised values of the Apartment Complexes as set forth in the most recent appraisal reports or updates thereof are described below. The Cotton Mill and Summer Wood Apartment Complexes are considered to be significantly underwater. ● After payment of its obligations, including obligations previously written off the financial statements but still owed to the MGP, the Partnership is expected to have insufficient cash to pay its current obligations. The Partnership has no source of income to pay its expenses. Neither Cotton Mill nor Summer Wood pays distributions or fees to the Partnership. The Partnership is dependent on the willingness of the MGP to fund the payment of Partnership expenses. ● The mortgage of Cotton Mill matured in January 2016. The lender is continuing to accept monthly payments based on the anticipation that the mortgage will be refinanced after the Partnership sells it Local Limited Partnership Interest and the Local General Partner sells it general partner interest in Cotton Mill. ● The Partnership was intended only to hold its investments for a single cycle of acquisition, generation of credits and disposition, and the Partnership LPA does not permit the Partnership to raise additional equity capital or to make new capital investments. Accordingly, the Partnership cannot make capital improvements or otherwise invest to continue its ownership of either Local Limited Partnership to generate any additional economic benefit from future tax credits. ● Each Apartment Complex is aging and the need for capital improvements and upgrades exists or may arise. ● Maintenance and administrative expenses associated with an aging Apartment Complex may increase. 7 The Partnership’s objective was to derive low income housing tax credits from its investment in the Local Limited Partnership Interests, and no further credits can be earned for an Apartment Complex without the infusion of substantial capital for rehabilitation of such Apartment Complex in accordance with the requirements of the federal low income housing tax credit program. The Partnership does not have the necessary capital. The income tax liability from a sale of a remaining asset should be offset for an individual Limited Partner to the extent that the Limited Partner has unused passive losses attributable to the asset or other sources. In recommending approval of the Proposal, the MGP believes it is important to note that the only realistic use of the Cotton Mill and Summer Wood Apartment Complexes is as low income housing, based primarily on location, original design as low income housing with very basic amenities, subsidized financing (Summer Wood) and the restrictions of the Extended Low Income Housing Commitments. Each Apartment Complex is subject to an Extended Low Income Housing Commitment, which effectively requires that the Apartment Complex be operated as low-income housing for a period as set forth in the chart that follows: Apartment Complex Extended Low Income Housing Commitment terminates: Cotton Mill Summerwood Apartments The current Local General Partners of the Cotton Mill and Summer Wood Local Limited Partnerships are not affiliates of the MGP. As discussed above, the MGP has contacted the non-affiliated Local General Partners to determine if they have any interest in purchasing the respective Local Limited Partnership interests or the respective Apartment Complexes, and if they have the ability to do so in the near term. There is no such interest, and the MGP has negotiated sales of the Local Limited Partnership Interests. The negotiated purchase prices are $40,000 for the Cotton Mill Local Limited Partnership Interest, and $10,000 for the Summer Wood Local Limited Partnership Interest. There can be no assurance that either of such negotiated sales will close. If not, and because each Apartment Complex is significantly underwater, the MGP would consider nominal consideration for any other sale, and does not expect more than nominal consideration. If the Proposal is approved, our goal is to sell the remaining assets during 2016. If so, the MGP believes that the Dissolution and Termination could also occur in 2016. There can be no assurance in this regard. In particular, a new buyer (if necessary) might be difficult to identify, and third party approvals to sales, including approval of the Local General Partners, state agencies, and lenders, might be difficult to obtain. The tax year of the Partnership is the calendar year. Effects The economic effects of the sales, together with the economic effects of the Dissolution and Termination, are discussed below under “ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS.” As discussed elsewhere herein, if the Proposal were approved and the sale of the remaining assets were completed, the Partnership would be dissolved, its affairs wound up, and its Certificate of Limited Partnership cancelled. In connection with such Dissolution and Termination, the registration of the Units would be terminated under the Securities Exchange Act of 1934. The estimated costs savings to the Partnership on an annual basis from a Dissolution and Termination are estimated to be approximately $84,000. Appraisals and Reports The Partnership obtained appraisals of each Apartment Complex over the last several years. In some cases, updates of value were received for the Apartment Complexes that were appraised. The most-recent appraisals for the Cotton Mill Apartment Complex and for the Summer Wood Apartment Complex are included in the chart that follows: 8 Local Limited Partnership Apartment Complex Type and Date of Valuation Valuation (subject to restricted rents) Approximate Mortgage Debt at 12.31.15* Company Performing Evaluation Cotton Mill Elderly Living Cotton Mill 1. Appraisal – 10.17.13 $ $ Gill Group Center, L.P. 2. Update of value – 6.15.15 $ Gill Group Summer Wood Ltd. Summerwood Apartments 1. Appraisal – 10.16.13 $ $ Gill Group 2. Update of value – 2.20.15 $ Gill Group *Does not include any Local Limited Partnership obligations other than unpaid mortgage debt and accrued interest balances. The Cotton Mill mortgage matured in January 2016 and has not been paid. The Gill Group appraisals utilized the following techniques to determine a valuation: the cost approach, and the income approach. The cost approach considers the current cost of replacing a property, less depreciation from three sources: physical deterioration, functional obsolescence and external obsolescence. A summation of the market value of the land, assumed vacant and the depreciated replacement cost of the improvements provides an indication of the total value of the property. The income approach is based on an estimate of the subject property’s possible net income. The net income is capitalized to arrive at an indication of value from the standpoint of an investment. This method measures the present worth and anticipated future benefits (net income) derived from the property. The Gill Group appraisals were prepared by Samuel Todd Gill. Samuel Todd Gill has been completing appraisals and market studies for more than 30 years. According to the appraisal, he has extensive multifamily experience specializing in work for the Department of Housing and Urban Development as well as lenders and developers in the Low-Income Housing Tax Credit programs. His accreditations include (i)General Accredited Appraiser (National Association of Realtors), and (ii)State Certified General Real Estate Appraiser (more than 25 states). No limitations were imposed by the Partnership on the appraiser’s investigation. The appraiser selected the income approach as the approach to be afforded the most weight in determining appraised value. From the appraiser, the MGP understands that this approach is considered to provide the best indication of value for the subject, and is used almost universally for low income housing properties. According to the appraisers, the U.S.D.A. - Rural Development handbook states that the income approach should be the one given the most weight. U.S.D.A. - Rural Development provides federal loans and other subsidies to low income properties. The appraiser is of the view that for any kind of affordable multifamily or other complicated property type, it is very important to understand how the property operates and how its operation compares to other similar properties in and around the market. The information on historic income, expenses, etc., is readily available, and gives a good starting point for understanding the basis of value. In the view of the appraiser, the income approach is the best because there are several layers of information available whereas the sales comparison and cost approaches may have little or none. Mr. Gill also conducted the updates of value listed above. The appraisals and updates of value listed above will be made available for inspection and copying at the principal executive offices of the Partnership during its regular business hours by any Limited Partner or representative of a Limited Partner who has been so designated in writing. A copy will be transmitted by the Partnership to any Limited Partner or representative of a Limited Partner who has been so designated in writing upon written request and at the expense of the requesting Limited Partner. 9 Other than with respect to the rendering of the appraisals, updates of value and/or opinions of value reports during the past two years there has been no material relationship between Gill Group and the Partnership or its affiliates, including the MGP. Gill Group received a total of approximately $1,625 from the Partnership during the period from January 1, 2014 to March 14, 2016. Gill Group received a total of approximately $210,200 from the MGP and its affiliates during that period. Gill Group was selected by the Partnership based on the MGP’s belief as to their expertise in appraising low-income housing properties. The MGP’s belief is based on past experience with Gill Group, which has rendered appraisals of properties invested in by the Partnership and other investment funds syndicated by the MGP, on their knowledge of the low-income housing industry, and on recommendations from others in the low-income housing industry. In some cases, cost was a factor in determining the identity of the appraiser. Fairness The MGP has consented to the Proposal, subject to the considerations discussed below under “CONTINGENCIES.” The MGP believes that the Limited Partners are interested in a means of liquidating their investment in the Partnership. However, the Proposal has not been initiated by the Limited Partners. The Proposal has been initiated by the MGP. The steps that have been and are being taken to provide the Limited Partners with procedural safeguards are: (i)the submission of the Proposal to the Limited Partners (all of whom are unaffiliated with the MGP) for their approval; (ii)the approval of the Proposal by the disposition committee of WNC; and (iii)the commissioning of an independent appraisal of the Cotton Mill Apartment Complex and the Summer Wood Apartment Complex. The factors are listed in descending order of importance, i.e., the first factor listed was given the most weight in reviewing the procedural fairness of the Proposal, although, as a practical matter, this process is an approximation of the weight given to each factor because each factor is relevant and the MGP was not able to weigh the relative importance of each factor precisely. The MGP is a privately owned entity and it does not have independent members on its board of directors or committees thereof. See “MANAGEMENT” below. Although there are no such independent members, the disposition committee has established processes and procedures that must be pursued. Because the receipt of an appraisal is only one component of the processes and procedures, the MGP has ordered committee action before the appraisal, although, as indicated above, this process is an approximation of the weight given to each factor and the MGP was not able to weigh the relative importance of each factor precisely. Generally, the disposition team reviews properties of all investment funds annually, and the investment funds themselves, to determine which properties are appropriate for disposition and which funds are appropriate for liquidation, based on the stage of each property vis-à-vis its 10-year credit period and 15-year compliance period. Once properties and funds are prioritized purchasers are solicited and solicited and unsolicited bids are reviewed. This process is consistent with the finite-life nature of the Partnership, and its investment objectives described above under “SPECIAL FACTORS - Background and Purpose.” As is the case with regard to the other investment funds referred to therein, the Partnership is a self-liquidating finite life limited partnership that was formed to acquire interests in Local Limited Partnerships for the production of low income housing tax credits. Its investment objective was to acquire these interests, hold them for the production of low income housing tax credits, and then sell all assets and liquidate the Partnership when the credits were realized and substantially all compliance periods were completed, assuring avoidance of credit recapture. In furtherance of these objectives of the Partnership, an appraisal or opinion of value was requisitioned for Partnership assets, and the value was run through the provisions of the limited partnership agreement or operating agreement of the entity owning the property to determine what, if any payments and distributions would be made to the Partnership. Each such agreement includes detailed provisions identifying the manner in which sale proceeds are used by the property-owning entity to pay its debts and obligations, and to the extent there are funds thereafter remaining, make distributions to its partners or members. In turn, the aggregate amount that would be paid to the Partnership, either as distributions or repayment of advances previously made by the Partnership to the property-owning entity, is run through the provisions of the Partnership LPA. This determines what, if any obligations would be repaid to WNC and its affiliates, and what, if any distributions would be made to the Limited Partners. Although there is no requirement that an asset be sold for its appraised value, the appraised value is used in the first instance to determine if an asset should be marketed. If the appraised value of an Apartment Complex is an amount that exceeds the obligations of the Local Limited Partnership, the Apartment Complex is listed for sale or other marketing efforts are undertaken. If the appraised value indicates that the Apartment Complex is “underwater” (i.e., the obligations of the Local Limited Partnership exceed the appraised value), then the asset would be offered through the efforts described above under “SPECIAL FACTORS - Alternatives.” 10 Approval of the Proposal is not structured with a stated condition that requires approval be from a majority of Limited Partners not affiliated with the MGP. However, neither the MGP nor any of its affiliates owns any Units. Accordingly, if the Proposal is approved it will be approved by Limited Partners who are not affiliated with the MGP. No unaffiliated representative has been engaged to act on behalf of unaffiliated Limited Partners in negotiating the terms of the Proposal and/or in preparing a report concerning the procedural or substantive fairness of the transaction. The MGP has considered a number of material factors regarding the substantive fairness of the Proposal. The factors are listed in descending order of importance, i.e., the first factor listed was given the most weight in reviewing the substantive fairness of the Proposal, although, as a practical matter, this process is an approximation of the weight given to each factor because each factor is relevant and the MGP was not able to weigh the relative importance of each factor precisely: (i)the Partnership is a finite life entity formed to acquire and hold properties for an approximate fifteen-year low income housing tax credit cycle, sell its investments and liquidate; (ii)current and historical purchase prices for properties developed and operated as low-income housing and sold by investment funds managed by the MGP, including the Partnership and other syndicators. Substantially all of such properties (or interests therein) sold in the last two years of which the MGP is aware have been sold for purchase prices based on appraised values, where appraised values exceed aggregate indebtedness. In cases where the appraised values are less than the aggregate indebtedness, the sales prices have been for amounts intended, at best and if possible, to cover closing costs. Sales made by the Partnership to date are described in the chart below in this section. In the aggregate, investment funds managed by the MGP have engaged in more than 180 sale transactions since January 1, 2013, of which more than 175 were related to tax credit properties. (The balance was related to low-income properties placed in service prior to the 1986 legislation creating the low-income housing tax credit. The properties were invested in for the losses they generated, rather than the credits, but are otherwise similar to tax credit properties.). Of the more than 180, approximately 160 entailed the sale of the local limited partnership interests alone, or the sale of the local limited partnership interests and the general partner interests, approximately 20 entailed the sale of the apartment complexes, and one entailed a redemption of the local limited partnership interest. The apartment complexes were located in 36 states across the continental United States; (iii)the appraisal indicates that the value of each of the Cotton Mill Apartment Complex and the Summer Wood Apartment Complex is substantially underwater; (iv)the Limited Partners are not expected to recognize forgiveness of debt income under the Proposal. Cancellation of all or part of a debt that is secured by property (such as the Apartment Complexes) may occur because of a foreclosure, a repossession, a voluntary return of the property to the lender, abandonment of the property, or a principal residence loan modification. In general, the canceled amount of debt is included in gross income and taxed as ordinary income unless an exclusion or exception applies. Although contingent on the circumstances of a particular Limited Partner, the tax rate on ordinary income generally is higher than that on gain from the sale of a capital asset. See “ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS - Material Federal Income Tax Consequences.” (v)the Units are and since issuance have been illiquid and the net book value of the Units as of March 31, 2015, and for many years prior thereto, was, negative; (vi)the net book value of each of the Cotton Mill Local Limited Partnership Interest and the Summer Wood Local Limited Partnership Interest as of December 31, 2015 is zero; (vii)the Cotton Mill Local Limited Partnership Interest and the Summer Wood Local Limited Partnership Interest are the Partnership’s only non-cash assets. Accordingly, the MGP is of the view that the Partnership has no liquidation value separate and apart from its cash and the Cotton Mill Local Limited Partnership Interest and the Summer Wood Local Limited Partnership Interest; 11 (viii)the Cotton Mill Local Limited Partnership Interest and the Summer Wood Local Limited Partnership Interest are the Partnership’s only non-cash assets. Accordingly, the MGP is of the view that the Partnership has no going concern value separate and apart from its cash and the Cotton Mill Local Limited Partnership Interest and the Summer Wood Local Limited Partnership Interest; and (ix)the purchase price will be paid entirely in cash. Generally, based on time value of money considerations, Limited Partners who have already used passive losses from the Partnership may have a better overall result from the Partnership than Limited Partners who have not used their passive losses. Limited Partners who have used their passive losses would have reduced their tax liability at the time of use, whereas Limited Partners who have not used passive losses would only be reducing their tax liability on sale or Dissolution. Similarly, Limited Partners purchasing Units from a person other than the Partnership may have less passive losses to use at this time; however, under time value of money considerations they would have already received a benefit from the reduced purchase price of their Units. There is no established secondary market for the Units, and to the best of the MGP’s knowledge any Units purchased from a person other than the Partnership would have been purchased at a steep discount from the offering price. For many Limited Partners who are individuals, the tax benefits of passive losses are available only upon the sale of Partnership assets, or the Dissolution and Termination. An individual Limited Partner’s passive losses from an asset in most cases should be available to offset some or all of the gain from the sale of the asset. The use of the passive losses to offset such gain is in addition to the benefits the Limited Partners have already received from claiming the low income housing tax credits. Some Limited Partners may have accounted for their investment in the Partnership on an entity basis, and have not claimed passive losses in connection with prior transfers of Partnership assets. For these Limited Partners, passive losses might not be available until the Dissolution and Termination. Such Limited Partners have recognized gain on prior sales of the Partnership assets, and will do so on the sale of the Cotton Mill asset and the Summer Wood asset without the benefit of Dissolution and Termination passive losses, unless Dissolution and Termination occurs in the same year as the sales. This is consistent with the disclosure provided in the Partnership’s prospectus. Following is chart showing the sales of Partnership assets to date. Local Limited Partnership Date of Sale Type of Sale Purchase Price Net Distribution to the Partnership (1) Local General Partner Purchaser Trenton Village Apts., L.P. 12/31/2010 Local Limited Partnership Interest $ $ MBL Development Co. (2) JLL Investments, LLC (2) United Development Co., L.P. 97.0 10/9/2013 Apartment Complex $ $
